Title: To James Madison from Joseph Nourse, 9 October 1801
From: Nourse, Joseph
To: Madison, James


Sir
Treasury Department Register’s Office, Octr. 9. 1801
By direction of the Secretary of the Treasury I am to request that the Estimates of Monies which may be requisite to defray the foreign & domestic Expenditures for the ensuing year in the Department of State, may be formed and transmitted by the 1st. of November for the purpose of enabling the Secretary of the Treasury to lay before the Legislature, a General Estimate of Monies for the Services of the Year 1802. I have the honor to be Sir Your most Obedt. and most humble Servt.
Joseph Nourse Rr
 

   RC (DNA: RG 59, ML). In a clerk’s hand, signed by Nourse.

